OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the petition dismissed.
There was credible evidence before the Board of Trustees of lack of a causal relationship between petitioner’s service-related injury and his disabling degenerative lumbar spine condition, in the form of the Medical Board’s record-based, rational medical explanation and the testimony of the Department’s Chief Medical Officer based upon an interpretation of the medical reports and MRI film (see, Matter of Meyer v Board of Trustees, 90 NY2d 139 [decided today]). The fact that the Medical Board did not ascertain the genesis of petitioner’s long-standing and progressive disc disease does not invalidate its finding that this disabling condition was not causally connected to the service injury (see, Matter of Drayson v Board of Trustees, 37 AD2d 378, 381, affd 32 NY2d 852).
Chief Judge Kaye and Judges Titone, Bellacosa, Smith, Levine, Ciparick and Wesley concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.